 


109 HR 754 IH: To amend the Act of August 13, 1946, to raise the maximum amount that may be allotted by the Secretary of the Army for the construction of small shore and beach restoration and protection projects, and for other purposes.
U.S. House of Representatives
2005-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 754 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2005 
Mr. Calvert introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Act of August 13, 1946, to raise the maximum amount that may be allotted by the Secretary of the Army for the construction of small shore and beach restoration and protection projects, and for other purposes. 
 
 
1.Small shore and beach restoration and protection projectsSection 3 of the Act of August 13, 1946 (33 U.S.C. 426g), is amended— 
(1)by striking $30,000,000 and inserting $50,000,000; and 
(2)by striking $3,000,000 and inserting $10,000,000. 
 
